DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 7, 9, 13, 15-16, and 19 are objected to because of the following informalities: 
In claim 1, line 7, the limitation of “the width” and “the width” should be corrected into “a width” and “a width”.  Appropriate correction is required.
In claim 7, line 6, the limitation of “etching the first passivation layer” should be corrected into “etching the first passivation base layer”.  Appropriate correction is required.
In claim 9, line 10, the limitation of “the width” and “the width” should be corrected into “a width” and “a width”.  Appropriate correction is required.
In claim 13, lines 1 and 3, the limitation of “the width” and “the same” should be corrected into “a width” and “a same”.  Appropriate correction is required.
In claim 15, line 11, the limitation of “the width” and “the width” should be corrected into “a width” and “a width”.  Appropriate correction is required.
In claim 16, line 8, the limitation of “the via” should be corrected into “one via”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (US 2011/0223700).
Regarding claim 9, Deng discloses, in at least figure 12A and related text, an array substrate (the limitation of “an array substrate” has not patentable weight because it is interpreted as intended use), comprising: 
a substrate (1, [57]); 
a gate metal layer (2, [57], [58]), the gate metal layer (2, [57], [58]) being disposed on the substrate (1, [57]); 
a gate insulating layer (3, [59]), the gate insulating layer (3, [59]) being disposed on the gate metal layer (2, [57], [58]); 
a semiconductor active layer (4, [59]), the semiconductor active layer (4, [59]) being disposed on the gate insulating layer (3, [59]); and 
a source metal layer (right 15/5/6, [80], [89], figure) and a drain metal layer (left 15/5/6, [80], [89], figure), disposed on the semiconductor active layer (4, [59]), 

Regarding claim 10, Deng discloses the array substrate according to claim 9 as described above.
Deng further discloses, in at least figure 12A and related text, a first passivation layer (17, [79]), wherein the first passivation layer (17, [79]) covers the gate metal layer (2, [57], [58]), the gate insulating layer (3, [59]), and the semiconductor active layer (4, [59]), and two via holes (contact holes for source/drains, figure) are formed on the first passivation layer (17, [79]) above the semiconductor active layer (4, [59]) to expose the semiconductor active layer (4, [59]) (figure); 
the source metal layer (right 15/5/6, [80], [89], figure) covers one side of the first passivation layer (17, [79]), and one end of the source metal layer (right 15/5/6, [80], [89], figure) is disposed in one via and in contact with the semiconductor active layer (4, [59]) (figure); 
the drain metal layer (left 15/5/6, [80], [89], figure) covers the other side of the first passivation layer (17, [79]), and one end of the drain metal layer (left 15/5/6, [80], [89], figure) is disposed in the other via and in contact with the semiconductor active layer (4, [59]) (figure); and 
a charnel protective layer (portion of 17 between left 15/5/6 and right 15/5/6, figure) is disposed between the two via holes (contact holes for source/drains, figure); and 
the channel protective layer (portion of 17 between left 15/5/6 and right 15/5/6, figure) covers a part that is between the two via holes (contact holes for source/drains, figure) on the 
Regarding claim 12, Deng discloses the array substrate according to claim 9 as described above.
Deng further discloses, in at least figure 12A and related text, the source metal layer (right 15/5/6, [80], [89], figure) and the drain metal layer (left 15/5/6, [80], [89], figure) block two ends of the semiconductor active layer (4, [59]).
Regarding claim 14, Deng discloses the array substrate according to claim 9 as described above.
Deng further discloses, in at least figure 12A and related text, the gate insulating layer (3, [59]) is a silicon oxide film ([60]) or a silicon nitride film ([60]).
Claim(s) 9, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (US 2012/0188478).
Regarding claim 9, Kuwabara discloses, in at least figure 1B and related text, an array substrate (the limitation of “an array substrate” has not patentable weight because it is interpreted as intended use), comprising: 
a substrate (200, [79]); 
a gate metal layer (202, [95], [96], [127]), the gate metal layer (202, [95], [96], [127]) being disposed on the substrate (200, [79]); 
a gate insulating layer (204, [79]), the gate insulating layer (204, [79]) being disposed on the gate metal layer (202, [95], [96], [127]); 

a source metal layer (206a, [80], [149], [152]) and a drain metal layer (206b, [80], [149], [152]), disposed on the semiconductor active layer (205, [79]), 
wherein the width of the semiconductor active layer (205, [79]) is less than the width of the gate metal layer (202, [95], [96], [127]) in a direction parallel to the substrate (200, [79]) (figure).
Regarding claim 13, Kuwabara discloses the array substrate according to claim 9 as described above.
Kuwabara further discloses, in at least figures 1A, 1B, and related text, the width of the gate insulating layer (204, [79]) is less than the width of the gate metal layer (202, [95], [96], [127]), the width of the gate insulating layer (204, [79]) is the same as the width of the semiconductor active layer (205, [79]), and the gate insulating layer (204, [79]) is in smooth transition to a side of the semiconductor active layer (205, [79]) to form a trapezoidal projection structure (figures).
Regarding claim 14, Kuwabara discloses the array substrate according to claim 9 as described above.
Kuwabara further discloses, in at least figures 1A, 1B, and related text, the gate insulating layer (204, [79]) is a silicon oxide film ([99]) or a silicon nitride film ([99]).
Regarding claim 15, Kuwabara discloses, in at least figures 1A, 1B, 9A, 9B, and related text, a display panel (figures, [161], [163]), comprising an array substrate (substrate under 408, [162], [165], figures) and a second substrate (260, [162]) disposed opposite to the array 
a substrate (200, [79]); 
a gate metal layer (202, [95], [96], [127]), the gate metal layer (202, [95], [96], [127]) being disposed on the substrate (200, [79]); 
a gate insulating layer (204, [79]), the gate insulating layer (204, [79]) being disposed on the gate metal layer (202, [95], [96], [127]); 
a semiconductor active layer (205, [79]), the semiconductor active layer (205, [79]) being disposed on the gate insulating layer (204, [79]); and 
a source metal layer (206a, [80], [149], [152]) and a drain metal layer (206b, [80], [149], [152]), disposed on the semiconductor active layer (205, [79]), 
wherein the width of the semiconductor active layer (205, [79]) is less than the width of the gate metal layer (202, [95], [96], [127]) in a direction parallel to the substrate (200, [79]) (figures).
Regarding claim 19, Kuwabara discloses the display panel according to claim 15 as described above.
Kuwabara further discloses, in at least figures 1A, 1B, and related text, the width of the gate insulating layer (204, [79]) is less than the width of the gate metal layer (202, [95], [96], [127]), the width of the gate insulating layer (204, [79]) is the same as the width of the semiconductor active layer (205, [79]), and the gate insulating layer (204, [79]) is in smooth 
Regarding claim 20, Kuwabara discloses the display panel according to claim 15 as described above.
Kuwabara further discloses, in at least figures 1A, 1B, and related text, the gate insulating layer (204, [79]) is a silicon oxide film ([99]) or a silicon nitride film ([99]).
Claim(s) 9, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US 2019/0097063).
Regarding claim 9, Shi discloses, in at least figure 2 and related text, an array substrate (the limitation of “an array substrate” has not patentable weight because it is interpreted as intended use), comprising: 
a substrate (10, [48]); 
a gate metal layer (11, [61]), the gate metal layer (11, [61]) being disposed on the substrate (10, [48]); 
a gate insulating layer (12, [48]), the gate insulating layer (12, [48]) being disposed on the gate metal layer (11, [61]); 
a semiconductor active layer (20, [49]), the semiconductor active layer (20, [49]) being disposed on the gate insulating layer (12, [48]); and 
a source metal layer (41, [72]) and a drain metal layer (42, [72]), disposed on the semiconductor active layer (20, [49]), 
wherein the width of the semiconductor active layer (20, [49]) is less than the width of the gate metal layer (11, [61]) in a direction parallel to the substrate (10, [48]).

Shi further discloses, in at least figure 2 and related text, the gate insulating layer (12, [48]) is a silicon oxide film ([65]) or a silicon nitride film ([65]).
Regarding claim 15, Shi discloses, in at least figure 3 and related text, a display panel ([3]), comprising an array substrate ([3]) and a second substrate ([3]) disposed opposite to the array substrate ([3]) (the limitation of “a display panel, comprising an array substrate and a second substrate disposed opposite to the array substrate” has not patentable weight because it is interpreted as intended use), the array substrate comprising:
a substrate (10, [48]); 
a gate metal layer (11, [61]), the gate metal layer (11, [61]) being disposed on the substrate (10, [48]); 
a gate insulating layer (12, [48]), the gate insulating layer (12, [48]) being disposed on the gate metal layer (11, [61]); 
a semiconductor active layer (20, [49]), the semiconductor active layer (20, [49]) being disposed on the gate insulating layer (12, [48]); and 
a source metal layer (41, [72]) and a drain metal layer (42, [72]), disposed on the semiconductor active layer (20, [49]), 
wherein the width of the semiconductor active layer (20, [49]) is less than the width of the gate metal layer (11, [61]) in a direction parallel to the substrate (10, [48]).
Regarding claim 20, Shi discloses the display panel according to claim 15 as described above.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2014/0077207) in view of Choi (US 2010/0289023).
Regarding claim 1, Gao discloses, in at least figures 1-2, 3A,3B, 3C, 3D, 4A, 4F, 4G, 5A, 5B, 5D, 5F, and related text, a method for manufacturing an array substrate (the limitation of “an array substrate” has not patentable weight because it is interpreted as intended use), the method comprising the following steps: 
sequentially depositing a first metal base layer (21, [44]), an insulating base layer (31, [44]), and a semiconductor active base layer (41, [44]) on a substrate (1, [44]); 
forming a gate metal layer (2a, [48]), a gate insulating layer (3, [48]), and a semiconductor active layer (4, [48]) above the semiconductor active base layer (41, [44]) by using one photomask process (figures 1, 3A-3D), wherein the width of the semiconductor active layer (4, [48]) is less than the width of the gate metal layer (2a, [48]) in a direction parallel to the substrate (1, [44]); 

Gao does not explicitly disclose forming a pixel electrode layer in conduction to the drain metal layer.
Choi teaches, in at least figures 4K, 4L, 4M, and related text, the method comprising forming a pixel electrode layer (170, [73]) in conduction to the drain metal layer (136, [64], [67]), for the purpose of providing array substrate having improved characteristics of a thin film transistor ([26]).
Gao and Choi are analogous art because they both are directed to method for manufacturing an array substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gao with the specified features of Choi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Gao to have the forming a pixel electrode layer in conduction to the drain metal layer, as taught by Choi, for the purpose of providing array substrate having improved characteristics of a thin film transistor ([26], Choi).
Regarding claim 2, Gao in view of Choi discloses the method for manufacturing an array substrate according to claim 1 as described above.

Regarding claim 3, Gao in view of Choi discloses the method for manufacturing an array substrate according to claim 2 as described above.
Gao does not explicitly disclose in the step of performing exposure once by using a halftone photomask, an area that is of the halftone photomask and that is corresponding to the gate metal layer and not covered by the semiconductor active layer is a halftone area.
Choi teaches, in at least figure 4C and related text, the method comprising in the step of performing exposure once by using a halftone photomask ([49], [50]), an area (191a, [50]) that is of the halftone photomask and that is corresponding to the gate metal layer (“gate electrode”, 107, [50]) and not covered by the semiconductor active layer (115, [50]) is a halftone area ([49], [50]), for the purpose of providing array substrate having improved characteristics of a thin film transistor ([26]).
Gao and Choi are analogous art because they both are directed to method for manufacturing an array substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gao with the specified features of Choi because they are from the same field of endeavor.

Regarding claim 4, Gao in view of Choi discloses the method for manufacturing an array substrate according to claim 2 as described above.
Gao further discloses, in at least figures 1-2, 3A, 3B, 3C, 3D, and related text, coating a photoresist material layer (10, [33]) on the semiconductor active base layer (41, [44]), and performing patterning treatment on the photoresist material layer (10, [33]) by using the halftone photomask ([32], figures), to obtain a pattern of the semiconductor active layer (4, [48]), a pattern of the gate insulating layer (3, [48]), and a pattern of the gate metal layer (2a, [48]); 
etching the first metal base layer (21, [44]), the insulating base layer (31, [44]), and the semiconductor active base layer (41, [44]), to sequentially obtain the gate metal layer (2a, [48]), the gate insulating layer (3, [48]), and the semiconductor active layer (4, [48]) ([54], figure 3D); and 
removing the residual photoresist material layer (10, [33]) ([54], figure 3D).
Regarding claim 5, Gao in view of Choi discloses the method for manufacturing an array substrate according to claim 1 as described above.

Regarding claim 6, Gao in view of Choi discloses the method for manufacturing an array substrate according to claim 1 as described above.
Gao further discloses, in at least figures 4A, 4F, 4G, 5A, 5B, 5D, 5F, and related text,
depositing a first passivation base layer (61, [59]) above the substrate (1, [44]), the gate metal layer (2a, [48]), the gate insulating layer (3, [48]), and the semiconductor active layer (4, [48]); 
forming a first passivation layer (6, [63]) above the first passivation base layer (61, [59]) by using a first photomask (figures), wherein via holes exposing the semiconductor active layer (4, [48]) are formed at positions on the first passivation layer (6, [63]) that correspond to the source metal layer (8a, [72], [76]) and the drain metal layer (8b, [72], [76]) (figures); 
the first passivation base layer (61, [59]) between two via holes is a channel protective layer (6 between 8a and 8b, figures) (figures); and 
the channel protective layer (6 between 8a and 8b, figures) covers a part that is between the two via holes on the semiconductor active layer (4, [48]) and that is not blocked by the source metal layer (8a, [72], [76]) and the drain metal layer (8b, [72], [76]) (figures);
 sequentially depositing a second metal base layer (81, [71]) and a second passivation base layer (91, [71]) on the first passivation layer (6, [63]); 

Choi further teaches, in at least figures 4K, 4L, 4M, and related text, a contact hole (152, [72]) is formed on the second passivation layer (140/150, [70], [72]) above the corresponding drain metal layer (136, [64], [67]) to expose the drain metal layer (136, [64], [67]); depositing a transparent electrode substrate (“transparent conductive material”, [73]) on the second passivation layer (140/150, [70], [72]) and forming the pixel electrode layer (170, [73]) by using a third photomask, wherein the pixel electrode layer (170, [73]) is in conduction to the drain metal layer (136, [64], [67]) through the contact hole (152, [72]) (figures, [72], [73]), for the purpose of providing array substrate having improved characteristics of a thin film transistor ([26]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2014/0077207) in view of Choi (US 2010/0289023), and further in view of Deng (US 2011/0223700).
Regarding claim 7, Gao in view of Choi discloses the method for manufacturing an array substrate according to claim 6 as described above.
Gao further discloses, in at least figures 4A, 4F, 4G, 5A, 5B, 5D, 5F, and related text, coating a photoresist material layer (10, [33]) on the first passivation base layer (61, [59]), performing patterning treatment on the photoresist material layer (10, [33]) by using the first 
Gao in view of Choi does not explicitly disclose etching the first passivation layer through dry etching.
Deng teaches, in at least figure 14B and related text, the method comprising etching the first passivation layer (17, [79]) through dry etching ([84]), for the purpose of reducing the process steps thereby decreasing the cost and improving the yield ([9]).
Gao, Choi, and Deng are analogous art because they all are directed to method for manufacturing an array substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gao in view of Choi with the specified features of Deng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Gao in view of Choi to have the etching the first passivation layer through dry etching, as taught by Deng, for the purpose of reducing the process steps thereby decreasing the cost and improving the yield ([9], Deng).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2019/0097063) in view of Choi (US 2010/0289023).
Regarding claim 11, Shi discloses the array substrate according to claim 9 as described above.

Choi teaches, in at least figures 4K, 4L, 4M, and related text, the device comprising a second passivation layer (140/150, [70], [72]), disposed covering the source metal layer (133, [64], [67]) and the drain metal layer (136, [64], [67]) respectively, wherein a contact hole (152, [72]) is formed on the second passivation layer (140/150, [70], [72]) above the corresponding drain metal layer (136, [64], [67]) to expose the drain metal layer (136, [64], [67]); a pixel electrode layer (170, [73]), disposed covering the second passivation layer (140/150, [70], [72]) above the drain metal layer (136, [64], [67]), wherein the pixel electrode layer (170, [73]) is in communication with the drain metal layer (136, [64], [67]) through the contact hole (152, [72]), for the purpose of providing array substrate having improved characteristics of a thin film transistor ([26]).
Shi and Choi are analogous art because they both are directed to array substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shi with the specified features of Choi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Shi to have the second passivation layer, disposed covering the source metal layer and the drain 
Regarding claim 17, Shi discloses the display panel according to claim 15 as described above.
Shi does not explicitly disclose a second passivation layer, disposed covering the source metal layer and the drain metal layer respectively, wherein a contact hole is formed on the second passivation layer above the corresponding drain metal layer to expose the drain metal layer; a pixel electrode layer, disposed covering the second passivation layer above the drain metal layer, wherein the pixel electrode layer is in communication with the drain metal layer through the contact hole.
Choi teaches, in at least figures 4K, 4L, 4M, and related text, the device comprising a second passivation layer (140/150, [70], [72]), disposed covering the source metal layer (133, [64], [67]) and the drain metal layer (136, [64], [67]) respectively, wherein a contact hole (152, [72]) is formed on the second passivation layer (140/150, [70], [72]) above the corresponding drain metal layer (136, [64], [67]) to expose the drain metal layer (136, [64], [67]); a pixel electrode layer (170, [73]), disposed covering the second passivation layer (140/150, [70], [72]) above the drain metal layer (136, [64], [67]), wherein the pixel electrode layer (170, [73]) is in communication with the drain metal layer (136, [64], [67]) through the contact hole (152, [72]), 
Shi and Choi are analogous art because they both are directed to display panel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shi with the specified features of Choi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Shi to have the second passivation layer, disposed covering the source metal layer and the drain metal layer respectively, wherein a contact hole is formed on the second passivation layer above the corresponding drain metal layer to expose the drain metal layer; the pixel electrode layer, disposed covering the second passivation layer above the drain metal layer, wherein the pixel electrode layer is in communication with the drain metal layer through the contact hole, as taught by Choi, for the purpose of providing array substrate having improved characteristics of a thin film transistor ([26], Choi).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2019/0097063) in view of Deng (US 2011/0223700).
Regarding claim 16, Shi discloses the display panel according to claim 15 as described above.
Shi further discloses, in at least figure 2 and related text, a channel protective layer (30, [50]) is disposed between the two via holes (holes of 301/302, [50]). 
Shi does not explicitly disclose a first passivation layer, wherein the first passivation layer covers the gate metal layer, the gate insulating layer, and the semiconductor active layer, 
Deng teaches, in at least figure 12A and related text, the device comprising a first passivation layer (17, [79]), wherein the first passivation layer (17, [79]) covers the gate metal layer (2, [57], [58]), the gate insulating layer (3, [59]), and the semiconductor active layer (4, [59]), and two via holes (contact holes for source/drains, figure) are formed on the first passivation layer (17, [79]) above the semiconductor active layer (4, [59]) to expose the semiconductor active layer (4, [59]) (figure); the source metal layer (right 15/5/6, [80], [89], figure) covers one side of the first passivation layer (17, [79]), and one end of the source metal layer (right 15/5/6, [80], [89], figure) is disposed in the via and in contact with the semiconductor active layer (4, [59]) (figure); the drain metal layer (left 15/5/6, [80], [89], figure) covers the other side of the first passivation layer (17, [79]), and one end of the drain metal layer (left 15/5/6, [80], [89], figure) is disposed in the other via and in contact with the semiconductor active layer (4, [59]) (figure); the channel protective layer (portion of 17 between left 15/5/6 and right 15/5/6, figure) covers a part that is between the two via holes (contact holes for source/drains, figure) on the semiconductor active layer (4, [59]) and that is 
Shi and Deng are analogous art because they both are directed to array substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shi with the specified features of Deng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Shi to have the first passivation layer, wherein the first passivation layer covers the gate metal layer, the gate insulating layer, and the semiconductor active layer, and two via holes are formed on the first passivation layer above the semiconductor active layer to expose the semiconductor active layer; the source metal layer covering one side of the first passivation layer, and one end of the source metal layer is disposed in the via and in contact with the semiconductor active layer; the drain metal layer covering the other side of the first passivation layer, and one end of the drain metal layer is disposed in the other via and in contact with the semiconductor active layer; the channel protective layer covering a part that is between the two via holes on the semiconductor active layer and that is not blocked by the source metal layer and the drain metal layer, as taught by Deng, for the purpose of reducing the process steps thereby decreasing the cost and improving the yield ([9], Deng).
Regarding claim 18, Shi discloses the display panel according to claim 15 as described above.

Deng teaches, in at least figure 12A and related text, the device comprising the source metal layer (right 15/5/6, [80], [89], figure) and the drain metal layer (left 15/5/6, [80], [89], figure) block two ends of the semiconductor active layer (4, [59]), for the purpose of reducing the process steps thereby decreasing the cost and improving the yield ([9]).
Shi and Deng are analogous art because they both are directed to array substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shi with the specified features of Deng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Shi to have the source metal layer and the drain metal layer blocking two ends of the semiconductor active layer, as taught by Deng, for the purpose of reducing the process steps thereby decreasing the cost and improving the yield ([9], Deng).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 6, and 8 that recite “etching the second metal base layer by wet etching once by using the formed pattern of the second passivation layer as a protective layer” in combination with other elements of the base claims 1, 6, and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/Primary Examiner, Art Unit 2811